PER CURIAM.
Desmond Short appeals the summary denial of his motion for correction and /or clarification of sentence, filed pursuant to Fla. R.Crim.P. 3.800. In his motion, he claimed that the trial court had failed to indicate on the sentencing document whether the instant sentence is to be served concurrently with, or consecutively to, a prior sentence he is currently serving. The trial court properly denied the motion pursuant to rule 3.800 because the sentence imposed did not exceed the maximum period set forth by law for the offenses. See Davis v. State, 661 So.2d 1193 (Fla.1995); State v. Callaway, 658 So.2d 983 (Fla.1995). We note that, pursuant to section 921.16(1), Fla. Stat. (1993), in the absence of court direction, sentences imposed for offenses not charged in the same information must be served consecutively.
AFFIRMED.
MINER, ALLEN and MICKLE, JJ., concur.